DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 October 2020 have been considered by the examiner.

Drawings
The drawings filed on 28 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuma et al. (US PGPub 2005/0270359 A1), hereinafter Katsuma.
With regard to Claim 1, Katsuma discloses a print apparatus (Fig. 1; Abstract) comprising: 
a plurality of printing elements (Fig. 3; ¶0041); and 
a temperature control unit (¶0041, system controller 21), controllable by processing circuitry (¶0041; Fig. 5), to increase an operating temperature of a first printing element in the plurality of printing elements (Abstract, plurality of heating elements; ¶0015) by a defined amount relative to an operating temperature of a second printing element in the plurality of printing elements (¶0041; 0047; Abstract, Claim 1).

With regard to Claim 5, Katsuma further discloses wherein the temperature control unit is to increase an operating temperature of the first printing element by a first defined amount relative to an operating temperature of the second printing element (Abstract; ¶0041, 0065); and 
wherein the temperature control unit is to increase an operating temperature of a third printing element of the plurality of printing elements by a second defined amount relative to an operating temperature of the second printing element (¶0046-0047, for each temperature sensor, temperature measurement results is compared to predetermined reference value, and heating element is adjusted accordingly, i.e. defined amount).

Claims 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (WO 2017019065 A1), hereinafter Clark.
With regard to Claim 9, Clark discloses a method comprising: providing a plurality of printing elements to deposit print agent onto a substrate (¶0012-0014); and increasing an operating temperature of a first printing element in the plurality of printing elements by a defined amount relative to an operating temperature of a second printing element in the plurality of printing elements (¶0022-0023; Fig. 2, ¶0028).

With regard to Claim 10, Clark further discloses wherein said increasing comprises increasing the temperature of the first printing element by a first defined amount relative to an operating temperature of the second printing element (Fig. 2; step 104; ¶0022-0023), the method further comprising: increasing an operating temperature of a third printing element in the plurality of printing elements by a second defined amount relative to the operating temperature of the second printing element (Claim 10).

With regard to Claim 12, Clark further discloses wherein the plurality of printing elements are carried by a carriage (¶0034); and wherein the first printing element is located closer to an edge of the carriage than the second printing element (Fig. 5; ¶0034, ¶0036-0037).

With regard to Claim 13, Clark further discloses wherein the plurality of printing elements are formed in a substantially linear arrangement having a first end and a second end (Figs. 5-10), and wherein the first printing element is located at a first end of the arrangement (Fig. 5; ¶0034, ¶0036-0037), the method further comprising: increasing an operating temperature of a printing element located at the second end of the arrangement relative to the operating temperature of the second printing element (Fig. 5; ¶0034, ¶0036-0037, 0040).

With regard to Claim 14, Clark discloses a machine-readable medium comprising instructions (Claim 14) which, when executed by a processor, cause the processor to: operate a heating system to increase an operating temperature of a first subset of printing elements in a plurality of printing elements by a first defined amount relative to an operating temperature of a second subset of printing elements of the plurality of printing elements (Claims 14-15).

With regard to Claim 15, Clark further discloses comprising instructions which, when executed by a processor, cause the processor to: operate the heating system to increase an operating temperature of a third subset printing elements of the plurality of printing elements by a second defined amount relative to an operating temperature of the second subset of printing elements (Claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma, in view of Clark et al. (WO 2017/019065 A1), hereinafter Clark.
With regard to Claim 2, Katsuma further discloses wherein the plurality of printing elements are distributed over a width of a carriage to carry the printing elements (Claim 2; Fig. 1; ¶0036); and wherein the first printing element is located closer to an edge of the carriage than the second printing element (Claim 2; Figs. 2-3; ¶0036).
Katsuma discloses the printing elements distributed over a width of a support, which could be broadly reasonably interpreted as a carriage to carry the printing elements, however Katsuma does not explicitly disclose a carriage.
The secondary reference of Clark discloses a carriage to carry the printing elements (¶0034).
It would have been obvious to one of ordinary skill in the art to incorporate the carriage carrying printing elements of Clark, with the printing elements of Katsuma, in order to scan or move relative to an underlying print media, as taught by Clark (¶0034).

With regard to Claim 3, Katsuma further discloses wherein the plurality of printing elements are formed in a substantially linear arrangement (Fig. 3) over a width of a carriage to carry the printing elements (Fig. 3); and wherein the first printing element is located at an extremity of the arrangement (Fig. 3).
Katsuma does not explicitly disclose a carriage to carry the printing elements.
The secondary reference of Clark discloses a carriage to carry the printing elements (¶0034).
It would have been obvious to one of ordinary skill in the art to incorporate the carriage carrying printing elements of Clark, with the printing elements of Katsuma, in order to scan or move relative to an underlying print media, as taught by Clark (¶0034).

With regard to Claim 4, Katsuma further discloses wherein the temperature control unit is further to increase an operating temperature of a printing element at the other extremity of the arrangement (¶0047; 0041).

With regard to Claim 8, Katsuma wherein each printing element comprises a die (¶0067, ink jetted by heat of heating element).  Katsuma discloses inkjet heating element, but does not explicitly disclose a die.
The secondary reference of Clark discloses wherein each printing element comprises a die (¶0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the die of Clark, with the heating element of Katsuma, in order to selectively eject droplets of fluid based on known techniques and design, as taught by Clark (¶0014).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma, in view of Clark, and further in view of Gracia Verdugo et al. (US PGPub 2014/0320563 A1), hereinafter Gracia Verdugo.
With regard to Claim 6, Katsuma-Clark do not explicitly disclose wherein the temperature control unit is to increase an operating temperature of the first printing element by applying a trickle warming technique or a pulse warming technique.
The tertiary reference of Gracia Verdugo discloses wherein the temperature control unit is to increase an operating temperature of the first printing element by applying a trickle warming technique or a pulse warming technique (¶0012-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trickle warming technique of Gracia Verdugo, with the combination of Katsuma-Clark, in order to use a known warming technique  to heat up until the temperature falls within the target interval, as taught by Gracia Verdugo.

With regard to Claim 7,  Katsuma-Clark does not explicitly disclose wherein the temperature control unit is to increase an operating temperature of the first printing element by between around 5 °C and around 20 °C relative to the operating temperature of the second printing element.
The tertiary reference of Gracia Verdugo discloses wherein the temperature control unit is to increase an operating temperature of the first printing element by between around 5 °C and around 20 °C relative to the operating temperature of the second printing element (¶0011-0012, temperature may vary as much as 15-degree C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature control of Gracia Verdugo, with the combination of Katsuma-Clark, in order to keep the printhead at a constant predetermined working temperature across the head to reduce variations, as taught by Gracia Verdugo (¶0011-0012).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Gracia Verdugo et al. (US PGPub 2014/0320563 A1), hereinafter Gracia Verdugo.
With regard to Claim 11, Clark does not explicitly discloses wherein increasing an operating temperature of the first printing element comprises applying a trickle warming technique or a pulse warming technique.
The secondary reference of Gracia Verdugo discloses wherein the temperature control unit is to increase an operating temperature of the first printing element by applying a trickle warming technique or a pulse warming technique (¶0012-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trickle warming technique of Gracia Verdugo, with the method of Clark, in order to use a known warming technique  to heat up until the temperature falls within the target interval, as taught by Gracia Verdugo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853